Title: From Thomas Jefferson to Martha Jefferson Randolph, 23 January 1799
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            Philadelphia Jan. 23. 99.
          
          The object of this letter, my very dear Martha, is merely to inform you I am well, and to convey to you the expressions of my love. it will not be new to tell you that your letters do not come as often as I could wish. I have not heard from Albemarle or Chesterfield since I left home, now 5. weeks. this deprives me of the gleams of pleasure wanting to relieve the dreariness of this scene, where not one single occurrence is calculated to produce pleasing sensations. tho’ I hear not from you, I hope you are all well, and that the little ones, even Ellen talk of me sometimes. if your visit to Goochland has been relinquished as I expect,  I shall hope to find you on my return still at Monticello. within a post or two I shall announce to you the day for my cavalry to be sent off. in the mean time I feed myself with the pleasure which the approach of that day always gives me. I hope you will aid John in his preparations in the garden. I have heard nothing from mr Richardson about the hiring of labourers & consequently am anxious about my summer operations. Dr. Bache will set out for our neighborhood next month. I have persuaded mrs Bache to let him go first and prepare a gite. in the mean time they are packing their furniture. let George know that the nail rod sent from here in December has, with the vessel in which it was, been cast away at sea; and that another supply was shipped here two or three days ago, and will probably be at Richmond about the 10th. of February. present me affectionately to mr Randolph to whom I inclose Gerry’s correspondence & Pickering’s report. kiss all the little ones, and recieve the tender and unmingled effusions of my love to yourself. Adieu
          
            Th: Jefferson
          
        